Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/15/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Claim 13 discloses “a memorizer configured to store program instructions…” the examiner is confused as to whether or not this should read, “a memory configured to store program instructions…”, Appropriate clarification is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Einecke (U.S. Publication No. 20180077860).
Regarding claim 1:
Einecke teaches:
A control method of a robot, comprising the steps of: receiving work schedule data containing a work prohibited time period and updating the same to a memory; storing the work schedule data updated to the memory; calculating, according to the current time and the work schedule data, a latest work prohibited time period and a latest work start time point; setting a time point to trigger a corresponding next work event according to the relation between the latest work prohibited time period and the latest work start time point; and controlling the robot to execute the corresponding next work event. (“The right side in FIG. 2 shows an example where the autonomous lawn mower 1 approaches an adult and changes its driving direction when it is already relatively close to the adult. The minimum distance that is reached by the autonomous lawn mower 1 can selected to be shorter than the distance when the autonomous lawn mower 1 approaches a child which is illustrated in the left half of FIG. 2. This is a first simple example how the invention works. The behavior that is associated with class “child” can also include switching off the mowing blades or even returning to the base station. Thus, if children are playing on the lawn, it can be avoided that the autonomous lawn mower 1 again and again determines humans belonging to the class “child” and thus changes its current driving direction and/or interrupts its cutting operation. Thus, if children are on the ground, the mower can pause its operation for example for a predetermined time interval and use this time for charging at the base station. The mowing operation is then re-scheduled. After a certain time elapsed, the autonomous lawn mower 1 can resume the mowing operation with better efficiency, because now hopefully no children are on the lawn disturbing the operation of the autonomous lawn mower 1.”[0036]; Einecke teaches the above by disclosing “…re-schedule…” since said re-scheduling entails storing the work schedule data updated to the memory and, according to the definition and nature of a “schedule”, a latest work prohibited time period and a latest work start time point would necessarily be calculated.  Further, by teaching “After a certain time elapsed, the autonomous lawn mower 1 can resume the mowing operation”, Einecke discloses that a time point to trigger a corresponding next lawn mowing, i.e. work event, is set according to the relation between the latest work prohibited time period and the latest work start time point and the robot is controlled to execute the work event at the set time point, which is again the inherent nature and definition of a schedule.)

Regarding claim 13:
Einecke discloses all of the limitations of claim 1.
Einecke further teaches:
A robot, comprising a memorizer configured to store program instructions of the control method according to claim 1, and a processor configured to execute the program instructions. (See figure 1 for computing units and memory.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-12 are rejected under 35 U.S.C. 103 as being unpatentable over Einecke (U.S. Publication No. 20180077860) in view Keable (U.S. Publication No. 20030023356).
Regarding claim 2:
Einecke teaches all of the limitations of claim 1.
Keable further teaches:
Wherein the work schedule data further includes a robot work frequency. (“In addition, the operator interface 15 enables manual and automatic mower operations to be set and adjusted. One such operation, which requires setting, is the start time of the mower. The computer 14 includes a real time clock 16 and is programmed to start the operation of the drive devices at a specified or preset time. According to this preset time, either a date or a periodic time, the clock 16 generates a signal to start a main switch of the mower. The clock 16 has an independent power supply not shown, enabling it to measure time while the mower is parked and switched off.” [0076]; here it shows that a user schedule setting includes a periodic schedule that the robot will follow. By setting a periodic time the user is setting a robot work frequency.) 
Einecke and Keable are analogous art because they are in the same field of art, autonomous mowers. It would have been obvious to one of ordinary skill in the art to provide Einecke with the functionality of Keable such that the work schedule data further includes a robot work frequency in order to improve Einecke so that the user is not burdened by having to set the schedule repeatedly. 

Regarding claim 3: 
Einecke in view of Keable teaches all of the limitations of claim 2. 
Einecke further teaches:
wherein the latest work prohibited time period is acquired based on the current time and the work prohibited time period. (“Thus, if children are on the ground, the mower can pause its operation for example for a predetermined time interval and use this time for charging at the base station.” [0036]; here it shows that a latest work prohibited time period is based on a current detection at a current time and a predetermined time interval.)


Regarding claim 4:
Einecke in view of Keable teaches all of the limitations of claim 3.
Einecke further teaches:
Wherein in the step of calculating the latest work prohibited time periods, if the current time point is within a plurality of work prohibited time periods, the work prohibited time period in which the end time point of the work prohibited time period is farthest from the current time point is determined as the latest work prohibited time period. (“it can be evaluated if only one human or a plurality of humans or other life forms like animals are detected. In case that at the same time multiple life forms are recognized to be on the lawn, it can be assumed that the lawn is used by the owners for recreational activities. In that case, it is not reasonable that the mower keeps on mowing this garden one and here it is preferred that the autonomous lawn mower 1 moves to a different garden zone or returns to the base station. The autonomous lawn mower 1 will then start operation again after a certain time interval has elapsed or if a preset daytime is reached.” [0037]; here it shows that operation will be paused until a certain time interval has elapsed based on whether or not life forms are detected in the work area.)

Regarding claim 5:
Einecke in view of Keable teaches all of the limitations of claim 3.
Einecke further teaches:
Wherein in the step of calculating the latest work prohibited time periods, if the current time is before the work prohibited time period, the work prohibited time period in which the start time point of the work prohibited time period is closest to the current time point is determined as the latest work prohibited time period. (“it can be evaluated if only one human or a plurality of humans or other life forms like animals are detected. In case that at the same time multiple life forms are recognized to be on the lawn, it can be assumed that the lawn is used by the owners for recreational activities. In that case, it is not reasonable that the mower keeps on mowing this garden one and here it is preferred that the autonomous lawn mower 1 moves to a different garden zone or returns to the base station. The autonomous lawn mower 1 will then start operation again after a certain time interval has elapsed or if a preset daytime is reached.” [0037]; here it also shows that the operation can be paused until a preset daytime is reached.

Regarding claim 6:
Einecke in view of Keable teaches all of the limitations of claim 5.
Keable further teaches:
wherein the latest work start time point is obtained according to the current time and the work frequency. (“According to this preset time, either a date or a periodic time, the clock 16 generates a signal to start a main switch of the mower.” [0076]; here it shows that a work start time is determined based on a current time and the periodic scheduled time. When the periodic scheduled time is reached, a signal to start the mower is generated.)
Einecke and Keable are analogous art because they are in the same field of art, autonomous mowers. It would have been obvious to one of ordinary skill in the art to provide Einecke with the functionality of Keable such that the work start time point is obtained using the robot work frequency in order to improve Einecke so that the user is not burdened by having to set the schedule repeatedly. 

Regarding claim 7:
Einecke in view of Keable teaches all of the limitations of claim 6.
Einecke further teaches:
Wherein in the step of calculating the latest work start time point, the work start time point which is after the current time point and is closest to the current time point is determined as the latest work start time point. (“it can be evaluated if only one human or a plurality of humans or other life forms like animals are detected. In case that at the same time multiple life forms are recognized to be on the lawn, it can be assumed that the lawn is used by the owners for recreational activities. In that case, it is not reasonable that the mower keeps on mowing this garden one and here it is preferred that the autonomous lawn mower 1 moves to a different garden zone or returns to the base station. The autonomous lawn mower 1 will then start operation again after a certain time interval has elapsed or if a preset daytime is reached.” [0037]; here it shows calculating a latest work start time point at a time after a certain time interval has elapsed or if a preset daytime is reached.)

Regarding claim 8:
Einecke in view of Keable teaches all of the limitations of claim 7. 
Einecke further teaches:
wherein after the latest work prohibited time period and the latest work start time point are obtained, the control method further includes a step of determining whether the latest work start time point is within the latest work prohibited time period, if so, setting an end time point of the latest work prohibited time period to trigger a corresponding next work event as a work start event and waiting for an event trigger; if not, setting the end time point of the latest work prohibited time period to trigger the corresponding next work event as a continuous work event. (“it can be evaluated if only one human or a plurality of humans or other life forms like animals are detected. In case that at the same time multiple life forms are recognized to be on the lawn, it can be assumed that the lawn is used by the owners for recreational activities. In that case, it is not reasonable that the mower keeps on mowing this garden one and here it is preferred that the autonomous lawn mower 1 moves to a different garden zone or returns to the base station. The autonomous lawn mower 1 will then start operation again after a certain time interval has elapsed or if a preset daytime is reached.” [0037]; here it shows that the work is paused either until a certain time interval has elapsed or if a preset daytime is reached.)

Regarding claim 9:
Einecke in view of Keable teaches all of the limitations of claim 8.
Einecke teaches:
Wherein after the next work event is set to be a continuous work event, the control method further includes a step of triggering the continuous work event, first, judging whether the current state is to be finished, if so, starting the continuous work, and setting the state to be in work; if not, maintaining the current state. (“it can be evaluated if only one human or a plurality of humans or other life forms like animals are detected. In case that at the same time multiple life forms are recognized to be on the lawn, it can be assumed that the lawn is used by the owners for recreational activities. In that case, it is not reasonable that the mower keeps on mowing this garden one and here it is preferred that the autonomous lawn mower 1 moves to a different garden zone or returns to the base station. The autonomous lawn mower 1 will then start operation again after a certain time interval has elapsed or if a preset daytime is reached.” [0037]; here it shows that an operation is paused until an elapsed time interval passes or a preset daytime is reached which triggers the work event.)

Regarding claim 10:
Einecke in view of Keable teaches all of the limitations of claim 7.
Einecke further teaches:
wherein after obtaining the latest work prohibited time period and the latest work start time point, the control method further includes a step of determining whether the latest work start time point is before the start time point of the latest work prohibited time period, if so, setting the latest work start time point to trigger a corresponding next work event as a work start event and waiting for an event trigger; if not, setting the start time point of the latest work prohibited time period to trigger the corresponding next work event as a work prohibited event. (“it can be evaluated if only one human or a plurality of humans or other life forms like animals are detected. In case that at the same time multiple life forms are recognized to be on the lawn, it can be assumed that the lawn is used by the owners for recreational activities. In that case, it is not reasonable that the mower keeps on mowing this garden one and here it is preferred that the autonomous lawn mower 1 moves to a different garden zone or returns to the base station. The autonomous lawn mower 1 will then start operation again after a certain time interval has elapsed or if a preset daytime is reached.” [0037]; here it shows that an operation is paused until an elapsed time interval passes or a preset daytime is reached which triggers the work event.)

Regarding claim 11:
Einecke in view of Keable teaches all of the limitations of claim 10.
Einecke further teaches:
wherein after the next work event is set to be a work prohibited event, the control method further includes a step of triggering the work prohibited event, first, determining whether the current state is in work, if so, stopping working, and setting the state as the work to be completed; if not, maintaining the current state. (“The right side in FIG. 2 shows an example where the autonomous lawn mower 1 approaches an adult and changes its driving direction when it is already relatively close to the adult. The minimum distance that is reached by the autonomous lawn mower 1 can selected to be shorter than the distance when the autonomous lawn mower 1 approaches a child which is illustrated in the left half of FIG. 2. This is a first simple example how the invention works. The behavior that is associated with class “child” can also include switching off the mowing blades or even returning to the base station. Thus, if children are playing on the lawn, it can be avoided that the autonomous lawn mower 1 again and again determines humans belonging to the class “child” and thus changes its current driving direction and/or interrupts its cutting operation. Thus, if children are on the ground, the mower can pause its operation for example for a predetermined time interval and use this time for charging at the base station. The mowing operation is then re-scheduled. After a certain time elapsed, the autonomous lawn mower 1 can resume the mowing operation with better efficiency, because now hopefully no children are on the lawn disturbing the operation of the autonomous lawn mower 1.”[0036]; Einecke teaches the above by disclosing “…re-schedule…” since said re-scheduling entails storing the work schedule data updated to the memory and, according to the definition and nature of a “schedule”, a latest work prohibited time period and a latest work start time point would necessarily be calculated.  Further, by teaching “After a certain time elapsed, the autonomous lawn mower 1 can resume the mowing operation”, Einecke discloses that a time point to trigger a corresponding next lawn mowing, i.e. work event, is set according to the relation between the latest work prohibited time period and the latest work start time point and the robot is controlled to execute the work event at the set time point, which is again the inherent nature and definition of a schedule. Therefore Einecke discloses determining a prohibited time period for work and stopping work if the current time is within this period, or continuing work if it is not.)

Regarding claim 12:
Einecke in view of Keable teaches all of the limitations of claim 10.
Einecke further teaches:
wherein after the next work event, the control method further includes a step of triggering the next work event is set as a work start event, the control method further includes a step of triggering the work start event, first, determining whether the current state is idle, if so, starting a new work, setting the state to be in work, clearing the event, and returning the program for setting the next work event; if not, continuously judging whether the current state is in work, if so, maintaining the current state; if not, continuing the work, and setting the state to be in work. (“The right side in FIG. 2 shows an example where the autonomous lawn mower 1 approaches an adult and changes its driving direction when it is already relatively close to the adult. The minimum distance that is reached by the autonomous lawn mower 1 can selected to be shorter than the distance when the autonomous lawn mower 1 approaches a child which is illustrated in the left half of FIG. 2. This is a first simple example how the invention works. The behavior that is associated with class “child” can also include switching off the mowing blades or even returning to the base station. Thus, if children are playing on the lawn, it can be avoided that the autonomous lawn mower 1 again and again determines humans belonging to the class “child” and thus changes its current driving direction and/or interrupts its cutting operation. Thus, if children are on the ground, the mower can pause its operation for example for a predetermined time interval and use this time for charging at the base station. The mowing operation is then re-scheduled. After a certain time elapsed, the autonomous lawn mower 1 can resume the mowing operation with better efficiency, because now hopefully no children are on the lawn disturbing the operation of the autonomous lawn mower 1.”[0036]; Einecke teaches the above by disclosing “…re-schedule…” since said re-scheduling entails storing the work schedule data updated to the memory and, according to the definition and nature of a “schedule”, a latest work prohibited time period and a latest work start time point would necessarily be calculated.  Further, by teaching “After a certain time elapsed, the autonomous lawn mower 1 can resume the mowing operation”, Einecke discloses that a time point to trigger a corresponding next lawn mowing, i.e. work event, is set according to the relation between the latest work prohibited time period and the latest work start time point and the robot is controlled to execute the work event at the set time point, which is again the inherent nature and definition of a schedule. Therefore Einecke teaches continuously judging whether the current state is in work and either continuing or pausing work based on whether or not the current time period is a prohibited work period.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAL A SHAH whose telephone number is (571)272-5782. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 4692959067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMAL A SHAH/Examiner, Art Unit 3664                                                                                                                                                                                                        
/Nicholas Kiswanto/Primary Examiner, Art Unit 3664